Citation Nr: 1017769	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased amount of dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty for a period of over 22 
years and retired in July 1980.  He died in December 1995.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 determination letter by the 
Department of Veterans Affairs (VA) in Indianapolis, Indiana, 
(RO), which denied an increased amount of DIC compensation, 
also referred to as "enhanced" DIC, under 38 U.S.C.A. 
§ 1311(a)(2).  


FINDING OF FACT

The Veteran did not have a service-connected disability which 
was rated totally disabling for at least 8 years prior to his 
death in December 2007.  


CONCLUSION OF LAW

The criteria for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) 
have not been met.  38 U.S.C.A. § 1311 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1106 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist claimants in the development of a claim.  38 
U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-(d).  
In this case, September 2007 correspondence and the May 2008 
statement of the case (SOC) provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim of entitlement to enhanced DIC 
compensation under 38 U.S.C.A. § 1311(a)(2), as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence that was relevant to the claim.  This correspondence 
substantially complied with the VCAA notice and assistance 
requirements, especially in light of the absence of any claim 
of error or prejudice by the appellant or her representative.  
The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
Veteran's VA outpatient treatment records, and treatment 
records of his private providers.  

In summary, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have had any prejudicial effect on 
the case or to cause injury to the claimant.  Moreover, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for enhanced DIC 
under 38 U.S.C.A. § 1311(a)(2), any question related to an 
effective date to be assigned is moot.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  The appellant has provided specific 
contentions concerning the issue on appeal indicating that 
she knows the evidence needed to substantiate the claim.  
Moreover, she is represented by a service organization with 
knowledge of the needed evidence.


Analysis

In a May 1996 rating decision, the RO awarded the appellant 
service connection for the cause of the Veteran death.  The 
Veteran served in the Republic of Vietnam, was exposed to 
asbestos while serving on ships, and died of progressive 
mesothelioma which is linked to asbestos exposure.  38 C.F.R. 
§ 3.303 (2009) 

In January 2007, the appellant submitted a statement 
referring to an additional monthly award (enhanced DIC 
compensation under 38 U.S.C.A. § 1311(a)(2)).  In a June 2007 
determination letter, the RO denied an increased amount of 
DIC compensation under 38 U.S.C.A. § 1311(a)(2).  

Under 38 U.S.C.A. § 1311, as amended, DIC shall be paid to a 
surviving spouse at the monthly rate based on the Veteran's 
pay grade at separation.  Notably, however, 38 U.S.C.A. § 
1311(a)(2) provides, in pertinent part, that the monthly rate 
shall be increased by $233 in the case of the death of a 
Veteran who at the time of death was in receipt of or was 
entitled to receive (or but for the receipt of retired pay or 
retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.

In this case, at the time of the Veteran's death he was 
service connected for coronary artery disease evaluated as 30 
percent disabling; and papillary-follicular carcinoma of the 
thyroid with subtotal thyroidectomy evaluated as 10 percent 
disabling.  The combined evaluation was 40 percent.  

Historically, service connection was established for coronary 
artery disease upon rating decision in January 1981.  A 60 
percent rating was established, effective from August 1, 
1980.  Service connection was also established for a thyroid 
nodule, rated as noncompensable, also from August 1, 1980.  
The combined rating was 60 percent.  

In a June 1981 rating decision, a 100 percent rating was 
granted for the Veteran's thyroid disorder, now classified as 
papillary-follicular carcinoma of the thyroid, status post 
sub-total thyroidectomy.  This procedure was performed at a 
VA facility in 1981, and the 100 percent rating was assigned 
from August 1, 1980.  

Following VA records in 1981 and 1982 which showed that the 
Veteran was status post subtotal thyroidectomy for carcinoma 
with no postoperative radio-iodine treatment, and with the 
taking of thyroid suppression medication, the 100 percent 
rating was decreased to 10 percent, effective from February 
1, 1984.  The combined rating was now 60 percent, as the 60 
percent rating in effect for heart disease remained.  

In effect, based on the above, the Veteran received a 100 
percent total rating due to service-connected disorders for 
the period from August 1, 1980, until February 1, 1984, when 
a combined 60 percent rating became effective.  
 
Following VA examination in March 1984, which showed no 
enlargement of the heart and regular heart sounds and rhythm, 
the 60 percent rating in effect for coronary heart disease 
was decreased to 30 percent, effective from July 1, 1984.  
The combined rating was 40 percent, as the 10 percent rating 
continued in effect for the thyroid condition.  

In December 1995, the Veteran's certificate of death reflects 
that he died as a result of cancer-progressive mesothelioma.  
This is also reflected in the VA and private treatment 
records contemporaneous to this time which also show that the 
Veteran died as a result of this progressive form of cancer.  

It is the appellant's contention that she is entitled to the 
enhanced DIC benefits in that the Veteran was misdiagnosed in 
1981 with thyroid cancer.  If his cancer had properly been 
diagnosed, an earlier effective date would have been 
established for the 100 percent rating, and she would have 
been rated at the required total rating for the requisite 
minimum of 8 years immediately preceding death.  

On the facts of the case, the criteria that a total 
disability rating has been in existence for at least 8 
consecutive years preceding death are not met.  This is 
acknowledged by the appellant, as it is her argument that she 
should have been rated at 100 percent since 1980 when the 
Veteran was first noted to have thyroid cancer.  As indicated 
above, it is primary contention that the progressive 
mesothelioma which resulted in the Veteran's death, was 
misdiagnosed in 1981, and that the 100 percent should have 
been in effect since that time.  However, no medical evidence 
has been submitted to support this assertion.  Specifically, 
the Board notes that progressive mesothelioma was first 
medically noted in 1995, and no medical personnel has 
indicated that this carcinoma is related in any way to the 
Veteran's thyroid cancer from many years before.  Further 
there was no evidence of cancer from 1984 until the diagnosis 
that lead to death in the 1993-1995 time frame.

While it is medically accepted that mesothelioma and thyroid 
cancer are associated with asbestos exposure (see 38 C.F.R. 
§ 3.309), there is no medical evidence that the Veteran's 
residuals of a thyroidectomy due to thyroid carcinoma played 
any role in his death.  There is no medical evidence of 
record that suggests that the Veteran should have retained 
the temporary 100 percent rating he was awarded for this 
condition from 1980 into 1984.  Moreover, as noted, after 
surgery in 1981, no further residuals of this condition are 
indicated in the record.  Thus, it cannot be concluded that 
the Veteran's fatal mesothelioma was misdiagnosed in 1981 as 
thyroid cancer.  This results in a conclusion that the 
Veteran was not rated totally disabled because of a service-
connected disability for the eight years immediately pre 
ceding death, and entitlement to enhanced DIC benefits is 
denied.  

The appellant has not alleged any other applicable theory of 
entitlement to benefits under 38 U.S.C.A. § 1311(a)(2). to 
include a theory of clear and unmistakable error in a prior 
final rating decision, reopening of a claim based on newly 
received service records, or absence of receipt of total 
disability benefits due to non-waiver of concurrent 
retirement payments.  See 38 C.F.R. § 3.22.

Accordingly, entitlement to enhanced DIC under 38 U.S.C.A. 
1311(a)(2) is denied as a matter of law.


ORDER

Entitlement to enhanced DIC benefits under 38 U.S.C.A. § 
1311(a)(2) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


